DETAILED ACTION
This final office action is in response to claims filed 11/22/2021.
Claims 1-2, 4-6, 8, and 11-14 have been amended. Claims 15-20 have been added. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 07/30/2021 and 12/08/2021 fail to comply with the provisions of 37 C.F.R. § 1.98(b)(5) and MPEP § 609 because the information disclosure statements do not identify relevant pages of the publications.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in the information disclosure statements or the submission of any missing elements will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statements, including all certification requirements for statements under 37 C.F.R. § 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Claim Rejections – 35 U.S.C. § 102 and 35 U.S.C. § 103
The applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new ground of rejection presented in this action.

Claim Objections
Claim 15 is objected to because of the following informalities:  there is insufficient antecedent basis for “the one direction” in line 18.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Missig (US 2020/0356254) in view of Wei (US 2014/0129991).
Regarding Independent Claim 1,
Missig teaches a display device ([0407], Fig. 10A: Device 500), comprising:
a display ([0407], Fig. 10A: Device 500 includes touch screen 504); and
a circuitry ([0182]: Device 500 includes a processor) configured to
display, on the display, a first character string, and one or more characters converted from handwritten data ([0407], Fig. 10: The user interface comprises pre-written text 1004 previously entered by a user. The user interface can receive multiple lines of text from the user),
display, on the display, a display element or tag indicating an inserting position of the one or more characters into the first character string ([0423], Fig. 10NN: Cursor 1024 indicates the position where text will be inserted into the user interface. The cursor is in-between the pre-written text);
insert the one or more characters into the inserting position between a first part of the first character string and a remaining part of the first character string […] ([0423]-[0424]: After receiving handwritten input from the user, the text is converted into font-based text and inserted between the first portion of the text and the second portion of the text); and
generate a second character string which includes both of the first character string and the one or more characters (Fig. 10OO: The text “, took a shower” has been inserted into the pre-written text).
	Missig does not teach to:
insert the one or more characters into the inserting position between a first part of the first character string and a remaining part of the first character string, based on a predetermined distance between the first character string and the display element or tag.
	However, Wei teaches:
insert the one or more characters into the inserting position between a first part of the first character string and a remaining part of the first character string, based on a predetermined distance between the first character string and the display element or tag ([0083]-[0088]: A preset character length is determined from the cursor to the end of adjacent words. A word is then inserted into the user interface in the determined position).

The motivation for doing so would have been to improve user experience by simplifying the insertion process thereby improving a text editing processing speed of an electronic device (Wei [0004]).

Regarding Dependent Claim 10,
Missig and Wei teach the display device as claimed in claim 1. Missig further teaches wherein the display element or tag is an insertion symbol displayed between two characters included in the first character string (Missig [0086]: The cursor displayed between two characters of a first string identifies an insertion position).  

Regarding Dependent Claim 11,
Missig and Wei teach the display device as claimed in claim 1. Wei further teaches wherein the circuitry is configured to insert the one or more characters to the inserting position between two characters where the predetermined distance between the first character string and the display element or tag becomes nearest, and display, on the display, the second character string (Wei [0086]: The cursor displayed between two characters of a first string identifies an insertion position).  


This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Independent Claim 14,
This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Claims 2-3, 5-7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Missig (US 2020/0356254) in view of Wei (US 2014/0129991) in further view of Altman (US 2002/0064308) previous cited in PTO-892 dated 07/23/2021.
Regarding Dependent Claim 2,
Missig and Wei teach the display device as claimed in claim 1. Missig further teaches an input device configured to accept moving of the one or more characters (Missig [0206]: A stylus may be used as a handwriting input device). Missig and Wei do not teach wherein the circuitry displays the display element or tag according to a positional relationship between the one or more characters and the first character string, caused by the moving of the one or more characters accepted by the input device.  
	However, Altman teaches wherein the circuitry displays the display element or tag according to a positional relationship between the one or more characters ([0323]: A pen is used to move the characters on the display device) and the first character string, caused by the moving of the one or more characters accepted by the input device ([0110], Fig. 13L:  Arrow cursor 358 is displayed indicating the direction of movement of the first set of characters towards the second set of characters).

	The motivation for doing so would have been to indicate the direction of movement of the one or more characters towards the insertion point (Altman [0100]).

Regarding Dependent Claim 3,
Missig, Wei, and Altman teach the display device as claimed in claim 2. Altman further teaches wherein the positional relationship between the one or more characters and the first character string indicates a distance between the one or more characters and the first character string (Altman Fig. 13L: Arrow cursor 358 is displayed between the two sets of characters).

Regarding Dependent Claim 5,
Missig, Wei, and Altman teach the display device as claimed in claim 2. Altman further teaches wherein the circuitry displays the display element or tag when the input device starts to move the one or more characters (Altman [0110]: Arrow cursor 358 is displayed when movement is detected). 

Regarding Dependent Claim 6,
wherein the circuitry hides the display element or tag when the input device releases the one or more characters (Altman [0111], Fig. 13M: Arrow cursor 358 is removed from the display once the input is no longer detected).

Regarding Dependent Claim 7,
Missig, Wei, and Altman teach the display device as claimed in claim 6. Altman further teaches wherein the input device performs a drag operation to move the one or more characters in a state where the one or more characters are selected, and the one or more characters are released in response to dropping the one or more characters being dragged (Altman [0110]: A drag and drop operation via the pen on the triangles causes the characters to be moved).  

Regarding Dependent Claim 9,
Missig and Wei teach the display device as claimed in claim 1, but do not teach wherein the display element or tag has an arrow shape with a base end facing the one or more characters, and a pointing end pointing toward the first character string.
However, Altman teaches wherein the display element or tag has an arrow shape with a base end facing the one or more characters, and a pointing end pointing toward the first character string ([0110], Fig 13L: The pointed end of arrow cursor 358 faces the string “This is a” while the base end faces “test of the spacing tool”).

The motivation for doing so would have been to improve user experience by allowing users to visualize the direction of movement of the one or more characters (Altman [0100]).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Missig (US 2020/0356254) in view of Wei (US 2014/0129991) in view of Berman (US 5,760,773) previously cited in PTO-892 dated 07/23/2021.
Regarding Dependent Claim 4,
	Missig and Wei teach the display device as claimed in claim 2, but do not teach wherein the circuitry displays the display element or tag when a distance between the one or more characters and the first character string becomes less than a threshold value, or becomes less than or equal to the threshold value.  
	However, Berman teaches wherein the circuitry displays the display element or tag when a distance between the one or more characters and the first character string becomes less than a threshold value, or becomes less than or equal to the threshold value (Col. 19 33-43: A dynamic action handle is generated to provide visual feedback of a move operation when a drag input of a short distance is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Missig and Wei with Berman because 
One of ordinary skill in the art would understand that the results of the combination were predictable. Providing visual feedback of a drag operation when the distance of the one or more characters are within a threshold value of the display element would notify users text may be moved.  Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Missig (US 2020/0356254) in view of Wei (US 2014/0129991) in view of Baudry (US 2017/0161866) previously cited in PTO-892 dated 07/23/2021.
Regarding Dependent Claim 8,
	Missig and Wei teach the display device as claimed in claim 1, but do not teach wherein the circuitry displays a frame surrounding the one or more characters, together with the display element or tag.
	However, Baudry teaches wherein the circuitry displays a frame surrounding the one or more characters, together with the display element or tag ([0091]: A bounding box surrounds one or more characters). 

One of ordinary skill in the art would understand that the results of the combination were predictable. Enclosing the one or more characters in a frame while displaying the display element or tag would allow users to visualize the boundaries of the one or more characters. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Missig (US 2020/0356254) in view of Wei (US 2014/0129991) in view of Zaric (US 2014/0257789) previously cited in PTO-892 dated 07/23/2021.
Regarding Dependent Claim 12,
	Missig and Wei teach the display device as claimed in claim 11, but do not teach wherein the circuitry displays the second character string horizontally when the one or more characters are written vertically and the first character string is written horizontally, and the circuitry displays the second character string vertically when the one or more characters are written horizontally and the first character string is written vertically.  
However, Zaric teaches wherein the circuitry displays the second character string horizontally when the one or more characters are written vertically and the first character string is written horizontally, and the circuitry displays the second character string vertically when the one or more characters are written horizontally and the first character string is written vertically ([0067]: Text is displayed as a horizontal-in-vertical text string that comprises multiple characters displayed horizontally in an area reserved for one vertical character).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Missig and Wei so that the second character string is displayed horizontally when the one or more characters are written vertically and the first character string is written horizontally and the second character string is displayed vertically when the one or more characters are written horizontally and the first character string is written vertically as taught by Zaric.
The motivation for doing so would have been to improve user experience by maintaining the format of an existing character string when it is merged with another character string.

Claims 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Missig (US 2020/0356254) in view of Wei (US 2014/0129991) in view of Allawi (US 2015/0106700) in further view of Masayoshi (JP10162000A).
Regarding Dependent Claim 15,

an input device configured to detect a first handwritten data written along a first direction (Missig [0206]: Handwriting input is detected for English text in a left-to-right direction).
Missig and Wei do not teach an input device configured to detect a first handwritten data written along a first direction and detect a second handwritten data written along a second direction perpendicular to the first direction, 
wherein the circuitry is further configured to
convert the first handwritten data into the first character string which includes one or more characters arranged to be read along the first direction,
convert the second handwritten data into a third character string which includes the one or more characters arranged to be read along the second direction, to display the first character string and the third character string on the display, and
display, on the display, the display element or tag indicating the inserting position where the third character string is to be inserted into the first character string,
 display, on the display, the second character string having the first character string inserted with the third character string at the inserting position, in response to a determination of the inserting position from the input device, the second character string having each of the characters of the first character string and the second character string arranged to be read along the first direction, and
wherein the one direction is one of the first direction and the second direction.
	

an input device configured to detect a first handwritten data written along a first direction and detect a second handwritten data written along a second direction […] ([0025], [0029]: English text written left-to-right are placed on the same line as Arabic text that are written right-to-left. A user can enter text using some input methods other than keyboard input), 
wherein the circuitry is further configured to
convert the first handwritten data into the first character string which includes one or more characters arranged to be read along the first direction (Fig. 1 shows English text arranged left-to-right),
convert the second handwritten data into a third character string which includes the one or more characters arranged to be read along the second direction, to display the first character string and the third character string on the display (Fig. 1 also shows Arabic text arranged right-to-left next to the English text), and
display, on the display, the display element or tag indicating the inserting position where the third character string is to be inserted into the first character string ([0059]: A user can place a caret to indicate an insertion point for inserting text),
 display, on the display, the second character string having the first character string inserted with the third character string at the inserting position, in response to a determination of the inserting position from the input device, the second character string having each of the characters of the first character string and the second character string arranged to be read along the first direction, and wherein the one direction is one of the first direction and the second direction ([0035], [0058]: Arabic text selected by the user can be inserted into a text string that contains English. The combined text string may be read left-to-right).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Missig and Wei so that the handwritten data is written and read along two directions and in response to the insertion, the second character string is arranged to be read along the first direction as taught by Allawi.
	The motivation for doing so would have been to improve user experience because it would allow users to merge bidirectional writing systems.
	Missig, Wei, and Allawi do not teach to detect a first handwritten data written along a first direction and detect a second handwritten data written along a second direction perpendicular to the first direction.
	However, Masayoshi teaches to detect a first handwritten data written along a first direction and detect a second handwritten data written along a second direction perpendicular to the first direction (Fig. 19(a) shows a text string that is displayed vertically and another text string that is displayed horizontally).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Missig, Wei, and Allawi with Masayoshi because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference.


Regarding Dependent Claim 16,
Missig, Wei, Allawi, and Masayoshi teach the display device as claimed in claim 15. Allawi further teaches wherein the input device is configured to detect second handwritten data, and the circuitry is configured to convert the second handwritten data into the third character string which includes the one or more characters written along the second direction (Allawi [0035], [0058]: Arabic text selected by the user can be inserted into a text string that contains English. The combined text string may be read left-to-right). 

Regarding Dependent Claim 17,
Missig, Wei, Allawi, and Masayoshi teach the display device as claimed in claim 16. Missig further teaches wherein the circuitry is configured to convert the first handwritten data by a character recognition of the first handwritten data (Missig [0206]: Handwriting input from a stylus is converted into font-based text (e.g., digital text)), and display a first candidate of a first recognition result as the first character string (Missig [0403]: Autocomplete suggestions may be provided to users entering handwritten text).

Regarding Dependent Claim 18,
Missig, Wei, Allawi, and Masayoshi teach the display device as claimed in claim 17, Missig further teaches wherein the circuitry is configured to convert the second handwritten data by a character recognition of the second handwritten data, and display a second candidate of a second recognition result as the third character string (Missig [0403], [0423]-[0424]: While entering a second handwriting input autocomplete suggestions can be provided. The second input is then merged with the pre-written text).

Regarding Dependent Claim 19,
Missig, Wei, Allawi, and Masayoshi teach the display device as claimed in claim 15. Missig further teaches wherein the circuitry is configured to convert the first handwritten data into the first character string by a process including a handwriting recognition and a character conversion (Missig [0206]: Handwriting input from a stylus is converted into font-based text (e.g., digital text)).  

Regarding Dependent Claim 20,
Missig, Wei, Allawi, and Masayoshi teach the display device as claimed in claim 15. Missig further teaches wherein the circuitry is configured to convert the first handwritten data into the first character string by a process including a handwriting recognition and a language conversion (Missig [0206], [0669]: A combination of handwriting conversion and analyzing the direction of writing is used to determine a language of handwriting input and to convert handwriting to digital ink).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176